DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant amended claims 1, 3, 4 and added claims 11-13.

Claim Rejections - 35 USC § 103
.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono et al. (Pub. No. US 2018/0290034) (hereinafter Shimono) in view of Mitsunaga et al. (Pub. No. US 2016/0089566) (hereinafter Mitsunaga).

	As per claims 1, 3 and 4, Shimono teaches an acquisition unit configured to acquire measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device (see Abstract and paragraph [0015]); 
While Shimono teaches a calculation unit configured to calculate swing data including club speed at impact, angular velocity, acceleration and swing time (see paragraphs [0024], [0095] and [0105]-[0107], Shimono fails to explicitly teach that the calculation unit configured to calculate an amount of change in an openness of a face surface of a head included in the test club in a period before impact at a time of the swing action, based on the measurement data.  
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing) (e.g. before impact at a time of the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the positions of the head and the grip end of the golf club 3 in the swing motion by the user would be calculated. Therefore; information of the trajectory of the golf club 3 (trajectories of the head and the grip end) would be generated basis on this calculation (see paragraph [0115]). Thus, accurate analysis of the motion of the club performed.
While Shimono teach a selection unit configured to select a balance of a golf club suitable for the golfer (e.g. “to maximize the club speed, golf club 1 that has a shaft weight of “60 g”, a flex of “X” and a kickpoint of “mid-high” is selected. Selection of golf club 1 is performed by simulation execution unit 27. Alternatively, a user may confirm simulation results and select a golf club 1 having optimal specifications accordingly”) (the examiner notes that Shimono selection is based on producing maximum speed) (see paragraph [0114]), Shimono fails to explicitly teach a selection unit configured to select a balance of a golf club suitable for the golfer according to the amount of change in the openness of the face surface of the head (emphasis underlined). 
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the change in openness of the face surface of the head would be used to determine the rotational speed of the shaft which is used to calculate the total speed of the club. Therefore; selection of the balance of a golf club suitable for the golfer would be accurately performed. Thus, the maximum speed of the club would be achieved.

As per claim 2, Shimono further teaches that the amount of change is an amount of change in a face angle (see paragraph [0116], “face angle computed”, examiner notes that the face angle can be computed from the speed v =rω, Δh=∫vdt).
	
As per claim 5, Shimono further teaches that the selection unit is configured to select a lighter balance as a balance of a golf club suitable for the golfer as the amount of change in a face angle increases (see paragraphs [0115], [0125] and [0131]).

4.	Claims 6-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono in view of Mitsunaga and further in view of Okazaki et al. (Pub. No. US 2015/0367174) (hereinafter Okazaki).
	
As per claims 6-9, the combination of Shimono and Mitsunaga teaches the system as stated above.  
the combination of Shimono and Mitsunaga fails to explicitly teaches that the amount of change is an amount of change in an angular velocity about an axis that is parallel to a shaft included in the test club (claim 6), the amount of change is an amount calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head from at a timing of top to at a timing of impact (claim 7), the amount of change is an amount calculated based on an angular velocity about an axis that is parallel to a shaft included in the test club from at a timing of top to at a timing of impact (claim 8) and the amount of change is an amount of change in an angular velocity about an axis that is parallel to the toe-heel direction of the head (claim 9).
However, Okazaki teaches these features (see paragraphs [0024]-[0025], [0092] and Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okazaki’s teaching into the combination of Shimono and Mitsunaga because analysis of the amount of change in the attitude of the face surface of the head would be performed and therefore, proper balance of the golf club would be selected.

As per claim 11, Shimono teaches an acquisition unit configured to acquire measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device (see Abstract and paragraph [0015]).
While Shimono teaches a calculation unit configured to calculate swing data including club speed at impact, angular velocity, acceleration and swing time (see paragraphs [0024], [0095] and [0105]-[0107], Shimono fails to explicitly teach that the calculation unit configured to calculate an amount of change in an attitude of a face surface of a head included in the test club in a period before impact at a time of the swing action, based on the measurement data. 
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the positions of the head and the grip end of the golf club 3 in the swing motion by the user would be calculated. Therefore; information of the trajectory of the golf club 3 (trajectories of the head and the grip end) would be generated basis on this calculation (see paragraph [0115]). Thus, accurate analysis of the motion of the club performed.
While Shimono teach a selection unit configured to select a balance of a golf club suitable for the golfer (e.g. “to maximize the club speed, golf club 1 that has a shaft weight of “60 g”, a flex of “X” and a kickpoint of “mid-high” is selected. Selection of golf club 1 is performed by simulation execution unit 27. Alternatively, a user may confirm simulation results and select a golf club 1 having optimal specifications accordingly”) (the examiner notes that Shimono selection is based on producing maximum speed) (see paragraph [0114]), Shimono fails to explicitly teach a selection unit configured to select a balance of a golf club suitable for the golfer according to the amount of change (emphasis underlined). 
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the change in an attitude of the face surface of the head included in the test club would be used to determine speed of the shaft which is used to calculate the total speed of the club. Therefore; selection of the balance of a golf club suitable for the golfer would be accurately performed. Thus, the maximum speed of the club would be achieved.
Shimono fails to explicitly teaches that the amount of change is an amount of change in an angular velocity about an axis that is parallel to a shaft included in the test club.
However, Okazaki teaches this feature (see paragraph [0092] and Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okazaki’s teaching Shimono’s invention because analysis of the amount of change in the attitude of the face surface of the head would be performed and therefore, proper balance of the golf club would be selected.

As per claim 12, Shimono teaches an acquisition unit configured to acquire measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device (see Abstract and paragraph [0015]).
While Shimono teaches a calculation unit configured to calculate swing data including club speed at impact, angular velocity, acceleration and swing time (see paragraphs [0024], [0095] and [0105]-[0107], Shimono fails to explicitly teach that the calculation unit configured to calculate an amount of change in an attitude of a face surface of a head included in the test club in a period before impact at a time of the swing action, based on the measurement data. 
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the positions of the head and the grip end of the golf club 3 in the swing motion by the user would be calculated. Therefore; information of the trajectory of the golf club 3 (trajectories of the head and the grip end) would be generated basis on this calculation (see paragraph [0115]). Thus, accurate analysis of the motion of the club performed.
While Shimono teach a selection unit configured to select a balance of a golf club suitable for the golfer (e.g. “to maximize the club speed, golf club 1 that has a shaft weight of “60 g”, a flex of “X” and a kickpoint of “mid-high” is selected. Selection of golf club 1 is performed by simulation execution unit 27. Alternatively, a user may confirm simulation results and select a golf club 1 having optimal specifications accordingly”) (the examiner notes that Shimono selection is based on producing maximum speed) (see paragraph [0114]), Shimono fails to explicitly teach a selection unit configured to select a balance of a golf club suitable for the golfer according to the amount of change (emphasis underlined). 
However; Mitsunaga teaches that the motion analysis unit 214 may also generate information such as the head speed and the grip speed at the impact, the angle of incidence (club path) and the face angle of the head at the impact, the shaft rotation (amount of change in the face angle during the swing), and the slowdown rate of the head, using the information of the positions and attitudes of the head and the grip end (see paragraph [0117]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mitsunaga’s teaching into Shimono’s invention because the change in an attitude of the face surface of the head included in the test club would be used to determine speed of the shaft which is used to calculate the total speed of the club. Therefore; selection of the balance of a golf club suitable for the golfer would be accurately performed. Thus, the maximum speed of the club would be achieved.
Shimono fails to explicitly teaches that the amount of change is an amount calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head.
However, Okazaki teaches this feature (see paragraph [0092] and Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Okazaki’s teaching Shimono’s invention because analysis of the amount of change in the attitude of the face surface of the head would be performed and therefore, proper balance of the golf club would be selected.

Allowable Subject Matter
5.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art of record teaches or fairly suggests a fitting apparatus comprising: a selection unit configured to select a balance of a golf club suitable for the golfer, according to the amount of change, wherein the amount of change includes a first index calculated based on an angular velocity about an axis that is parallel to a shaft included in the test club, and a second index calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head, in combination with the rest of the claim limitations as claimed and defined by the applicant.
Claim 13 is allowed because none of the prior art of record teaches or fairly suggests a fitting apparatus comprising: a selection unit configured to select a balance of a golf club suitable for the golfer, according to the amount of change, wherein the amount of change includes a first index calculated based on an angular velocity about an axis that is parallel to a shaft included in the test club, and a second index calculated based on an angular velocity about an axis that is parallel to the toe-heel direction of the head, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot. However, upon further search and consideration, a new ground(s) of rejection is made.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
     Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857